Citation Nr: 1134275	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-04 875	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a post-traumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This appeal to the Board of Veterans Appeals (Board) arises from a November 2006 rating action that denied service connection for PTSD on the grounds that new and material evidence to reopen the claim had not been received.

By decision of January 2009, the Board denied service connection for PTSD on the grounds that new and material evidence to reopen the claim had not been received.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By January 2010 Order, the Court vacated that portion of the January 2009 Board decision that denied service connection for PTSD, and remanded the matter to the Board for compliance with instructions contained in a January 2010 Joint Motion for Partial Remand of the Appellant and the VA Secretary.

By decision of June 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

By rating action of November 2009, the RO granted an increased rating from 0% to 10% for hearing loss.  The Veteran filed a Notice of Disagreement (NOD) with the 10% rating in February 2010, and a Statement of the Case (SOC) was issued in February 2011, but the Veteran did not perfect his appeal by filing a Substantive Appeal.

The issue of service connection for an acquired psychiatric disorder other than PTSD is the subject of a separate appellate decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating action of March 2005; the appellant filed a NOD in February 2006, and a SOC was issued in March 2006, but he did not perfect his appeal by filing a Substantive Appeal.

3.  Additional evidence received since the March 2005 rating action is either cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim for service connection, or raise a reasonable possibility of substantiating the claim.

4.  There is no medical complexity or controversy in this case requiring an opinion from an independent medical expert (IME) for resolution of the PTSD matter on appeal.


CONCLUSIONS OF LAW

1.  The March 2005 rating action denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's March 2005 rating action denial is not new and material, and the criteria for reopening the claim for service connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  An IME opinion is not warranted in this case.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 20.901(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that nothing therein shall be construed to require the VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as explained in more detail below, the appellant has not presented new and material evidence to reopen the current claim for service connection for PTSD, it does not appear that the duty to assist provisions of the VCAA are applicable with respect to the issue on appeal.  In any event, the Board has determined that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A pre-rating September 2006 RO letter informed the Veteran and his attorney of the VA's responsibilities to notify and assist him in his claim, and notified them of the fact that new and material evidence was required to reopen the claim for service connection for PTSD, as well as what the evidence had to show to establish entitlement to the underlying claim for service connection.  The RO also explained the type of evidence needed to establish each element.  Thereafter, they were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the latter 2006 RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and, if needed, authorization, to obtain them, and further specified what records the VA had received; what records the VA was responsible for obtaining, to include Federal records; and the type of records that the VA would make reasonable efforts to get.  The Board thus finds that the 2006 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the September 2006 document meeting the VCAA's notice requirements was furnished to the appellant prior to the November 2006 rating action on appeal.  

In March 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between a veteran's service and that disability, the degree of disability, and the effective date pertaining to the disability).  In this case, the veteran's service status is not at issue, and the RO afforded him proper notice pertaining to the degree of disability and effective date information in a March 2006 letter. 

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, including service and post-service VA and private medical records up to 2011.  A copy of the Social Security Administration determination in the veteran's claim for disability benefits, together with all medical records underlying that determination, have been associated with the claims folder and considered in adjudicating this claim.  The Veteran was afforded comprehensive VA examinations in February 2005, October 2006, December 2010, and March 2011.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In short, the Board is aware of no circumstances that would put the VA on notice of the existence of any additional relevant evidence that, if obtained, would provide a basis to reopen the claim for service connection for PTSD.  See McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

The record also presents no basis for further development to create any additional evidence for consideration in connection with the matter on appeal.  In this regard, the Board notes that, in December 2006 and February 2007 written argument, the veteran's attorney requested an opinion from an IME in connection with the PTSD claim.  

When, in the judgment of the VA or the Board, expert medical opinion, in addition to that available within the VA, is warranted by the medical complexity or controversy involved in an appealed case, the VA or the Board may secure an advisory medical opinion from one or more IMEs who are not VA employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  

However, the Board finds that an IME opinion is not necessary in this case, inasmuch as the medical evidence added to the record since the final March 2005 rating action contains sufficient clinical findings to permit the Board to adequately adjudicate the PTSD claim.  The current record presents no conflict between existing medical evidence as to diagnosis, and only continues to show that the veteran does not have a valid diagnosis of PTSD.  As there is no medical complexity or controversy in this case requiring an opinion from an IME for resolution of the PTSD matter on appeal, the Board finds that such opinion is not warranted. 
  
Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.        38 U.S.C.A. § 1110 (West 2002).  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. 3.304(f) (2010). 

The appellant's claim for service connection for PTSD has been previously considered and denied.  By rating action of March 2005, the RO denied the claim for service connection on the grounds that the Veteran did not have a valid diagnosis of PTSD.  The evidence then considered included the August 1969 service separation examination which showed that the Veteran was psychiatrically normal.  Post service, a generalized anxiety disorder was diagnosed on April 1998 VA psychiatric examination, and the physician specifically found that the Veteran did not meet the criteria for PTSD.  VA outpatient records from 2002 to 2004 contained various assessments including mild depression, depressive symptoms with psychosocial stressors, and anxiety, but not PTSD.  Although in August 2004 a VA physician's assistant suggested that the Veteran be afforded a VA examination for PTSD, such examination conducted in February 2005 resulted in a diagnosis of major depression with psychotic features which was not related to the veteran's military service, and the VA examiner specifically opined that the veteran did not exhibit the criteria for a diagnosis of PTSD.     

The appellant filed a NOD with the March 2005 rating action in February 2006, and a SOC was issued in March 2006, but he did not perfect his appeal by filing a Substantive Appeal.  As such, that rating action is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, under pertinent legal authority, the VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The current application to reopen the claim was filed in August 2006.  

With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate the merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the March 2005 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds that none of the additional evidence added to the record since the RO's prior March 2005 denial constitutes new and material evidence to reopen the claim for service connection for PTSD, in that there remains no evidence to show that the appellant has a valid PTSD diagnosis.    

The additional pertinent medical evidence added to the record since the final March 2005 rating action-consisting of VA and private treatment records through 2011-only continues to show that the appellant receives ongoing post-service treatment for psychiatric symptoms other than PTSD.  April 2004 records of hospitalization at the BryanLGH Medical Center included a diagnosis of a history of treated anxiety and depression.  VA outpatient records from 2005 to 2011 contain various assessments and diagnoses including depression, dysthymia, mood and anxiety disorders secondary to medical conditions, and a recurrent major depressive disorder due to medical conditions, but not PTSD.  A comprehensive October 2006 VA psychological assessment resulted in diagnoses including a major depressive disorder without psychotic features, and a personality disorder.  Following VA psychological examination in November 2006, the diagnoses included dysthymia and personality disorder.    

In December 2010, a comprehensive VA psychiatric examination was conducted to determine if the Veteran had a mental health condition that was due to his experiences in military service, to include the award of the Navy Achievement Medal with a Combat "V" for meritorious achievement while serving aboard the USS RENSHAW (DD-499) as a teletype repairman from April to September 1968 during combat operations against the enemy in Vietnam.  The physician reviewed the claims folder including the service medical records and post-service VA treatment and examination reports, as well as the veteran's medical, military, and post-service educational, employment, and family history.  After current psychiatric examination, the diagnosis was mood disorder secondary to general medical conditions.  His mood disorder was depression, and there were minimal symptoms of anxiety.  The doctor opined that this was not caused by or a result of the veteran's combat experiences in military service, to include the award of the Navy Achievement Medal, noting that there was no report of psychiatric treatment in military service and in the immediate post-service period, that the first record of treatment for depression was many years post service, and that the predominant diagnosis has been mood disorder secondary to general medical conditions.      

In March 2011, the same VA physician who examined the Veteran in December 2010 conducted another psychiatric examination to determine if he had PTSD.  The doctor reviewed the claims folder including the service medical records and post-service VA treatment and examination reports, as well as the veteran's medical, military, and post-service educational, employment, and family history.  The examiner noted the veteran's claimed stressful inservice events, including his ship's proximity to combat zones, support of bombing raids, and being fired upon by the enemy.  After current psychiatric examination, the diagnosis was mood disorder secondary to general medical conditions, with moderate stressors related to the veteran's ongoing physical problems.  The physician opined that the veteran's symptoms did not meet the criteria for PTSD, and were sub-threshold to make that diagnosis, and that the stressful experiences that he had in service had not caused symptoms that reached the level for a diagnosis of PTSD.   

The other evidence added to the record consists of duplicates of previously-received service records and the assertions and statements of the appellant and his attorney received through 2011.  To the extent that such assertions are reiterations of previously-advanced assertions, the Board finds that such evidence does not, by definition, constitute new and material evidence to reopen the claim.  

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the assertions of the Veteran, his ex-wife and friend in March 2010, and service comrade in March 2011; however, such do not provide any basis for reopening the claim, as those statements are only cumulative or redundant of evidence previously of record, and do not constitute persuasive medical support for the contention that the Veteran meets the diagnostic criteria for PTSD.  The evidence of record at the time of the March 2005 rating action indicated that the appellant did not have a valid diagnosis of PTSD.  As noted above, the additional evidence added to the record since 2005 shows nothing more.  In this regard, the Board notes that the Veteran and other laymen are competent to offer evidence as to facts within their personal knowledge, such as his own and his observed psychiatric symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, laymen such as the Veteran and the abovementioned others, without the appropriate medical training or expertise, are not competent to render a persuasive opinion on a medical matter such as whether the Veteran meets the diagnostic criteria for PTSD.  See Bostain v. West, 11 Vet.  App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  As medical questions of diagnosis and etiology are controlling in the disposition of this claim for service connection for PTSD, the credibility of the lay evidence of record is not otherwise at issue.  

In readjudicating the claim for service connection for PTSD on the basis of new and material evidence, the Board has considered the standard of review articulated by the Court in Velez v. Shinseki, 23 Vet. App. 199 (2009), that, in determining whether new and material evidence is required to reopen a previously-denied claim, the focus of the analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly-diagnosed diseases, or whether it is evidence tending to substantiate an element of a previously-adjudicated matter.  Id. at 204 (citing Boggs v. Peake, 520 F. 3d 1330, 1337) (Fed. Cir. 2008).  If the evidence presented relates to a distinctly-diagnosed condition from that previously denied, a claimant is entitled to benefit from the notice and assistance procedures applicable to newly-filed claims without having to first prove that the evidence submitted is both new and material in nature.  Id.  The VA must broadly address compensation applications for psychiatric conditions as a claim for any mental disability that may reasonably be encompassed by several factors.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As noted above, the additional evidence added to the record since the RO's March 2005 rating action denying service connection for PTSD includes medical records from 2004 to 2011 showing treatment and evaluation of the Veteran for psychiatric symptoms other than PTSD, including depression, dysthymia, mood and anxiety disorders secondary to medical conditions, and a recurrent major depressive disorder due to medical conditions.  The issue of service connection for an acquired psychiatric disorder other than PTSD is the subject of a separate appellate decision.  

On this record, the Board must conclude that the additional evidence associated with the claims folder since the RO's March 2005 rating action is either cumulative or redundant of evidence previously of record, or does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD, or raise a reasonable possibility of substantiating the claim.  The additional evidence still does not show a valid diagnosis of PTSD.  In the absence of such medical evidence diagnosing the condition-an essential criterion of 38 C.F.R. § 3.304(f)-service connection for PTSD may not be granted.

Under these circumstances, the Board concludes that none of the additional evidence added to the claims folder since the March 2005 RO denial constitutes new and material evidence to reopen the claim for service connection for PTSD.  As such, the March 2005 rating action remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has not been received, the appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


